Citation Nr: 0812407	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-44 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to September 3, 
2004 for the grant of service connection for adjustment 
disorder with mixed anxiety and depressed mood. 

2.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected left 
knee. 

3.  Entitlement to service connection for a left hip 
disorder, including as secondary to service-connected left 
knee. 

4.  Entitlement to service connection for a bilateral ankle 
disability, including as secondary to service-connected left 
knee.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July to September 2000.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Phoenix Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of service connection for cervical spine, left 
hips, and bilateral ankle disorders, including as secondary 
to service connected left knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran filed his initial claim for service connection 
for adjustment disorder with mixed anxiety and depressed mood 
(claimed as a psychiatric disorder) on September 3, 2004.  


CONCLUSION OF LAW

An effective date earlier than September 3, 2004 is not 
warranted for the award of service connection for adjustment 
disorder with mixed anxiety and depressed mood.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002 & Supp. 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim. 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decisions on appeal granted service connection 
for adjustment disorder with mixed anxiety and depressed mood 
and assigned ratings and effective dates for the awards, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  An October 2005 Statement of 
the Case provided notice on the "downstream" issue of 
effective dates of an award.  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's service medical and pertinent treatment records 
have been secured.  He has not identified any pertinent 
evidence [e.g., constructively of record] that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Notably, where, as here, the claim seeks an earlier effective 
date for an award, the dispositive evidence is that already 
of record, and the dates on which it was received.  
Accordingly, the Board will address the merits of the claims.

II.  Factual Background, Criteria, & Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§  3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  

In September 2004, VA received a claim seeking service 
connection for a psychiatric disorder (the claim was dated 
August 27, 2004; stamped received by VA on September 3, 
2004).  The RO considered this correspondence a formal claim 
and, ultimately, granted service connection for adjustment 
disorder with mixed anxiety and depressed mood from the date 
of receipt of the claim.  It is not in dispute that the 
communication from the veteran seeking service connection for 
adjustment disorder with mixed anxiety and depressed mood was 
received on September 3, 2004.  Under the controlling law and 
regulations (outlined above), the award of compensation based 
on an original claim may be no earlier than that date.  Thus, 
as a matter of law, the appeal seeking an effective date 
prior to September 3, 2004 for the grant of service 
connection for adjustment disorder with mixed anxiety and 
depressed mood must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The Board notes that the veteran had been seen 
at the Phoenix VA Medical Center Mental Health Clinic for 
depressed mood, anxiety, and mood swings at least as early as 
February 2004, well before September 3, 2004.  However, the 
only question before the Board at this time is whether there 
was any communication prior to September 3, 2004 that could 
be construed as a claim seeking service connection for 
adjustment disorder with mixed anxiety and depressed mood.  
There is nothing in the claims file received prior to 
September 3, 2004, which may be construed as a formal or 
informal claim seeking service connection for adjustment 
disorder with mixed anxiety and depressed mood.  Indeed, the 
veteran does not allege that he submitted an earlier 
application for the claim.  Consequently, there is no basis 
under law for granting an earlier effective date.


ORDER

An effective date prior to September 3, 2004, for adjustment 
disorder with mixed anxiety and depressed mood is denied.


REMAND

Here, there was conflicting medical evidence regarding 
whether the veteran's left hip and bilateral ankle disorders 
were related to his service-connected left knee disorder.  In 
February and April 2004 correspondence, Dr. T. L. E. (an 
orthopedic physician) indicated that the veteran had pain in 
his lower back, hips, and ankles secondary to his left knee 
disorder as a result from alteration of his gait.  However, 
on March 2004 VA examination, it was noted that the claims 
file was reviewed and the VA examiner opined that the 
veteran's left trochanteric bursitis and bilateral Achilles' 
tendonitis was not as likely than not secondary to the 
veteran's service-connected left knee disorder.  Given the 
above apparently conflicting evidence, clarification is 
needed.  Also, neither the VA examiner nor Dr. T. L. E. 
provided an opinion in regards to the etiology of the 
veteran's cervical spine disorder.   

A June 2005 memorandum indicated that the veteran had been 
referred to the Social Security Administration to seek 
disability benefits.  The record is not clear as to whether 
the veteran was ultimately awarded SSA disability benefits.  
Complete medical records considered in conjunction with his 
claim for disability benefits should be secured for the 
record.  Such records may contain information pertinent to 
the veteran's claims, and VA is obliged to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all sources of treatment he 
received for cervical spine, left hip, and 
bilateral ankle disorders since his 
discharge from service. The RO/AMC should 
obtain copies of complete treatment 
records (those not already in the claims 
folder) from the identified sources.

2.  The RO should obtain from SSA complete 
copies of the medical records (those not 
already in the claims folder) considered 
in conjunction with the veteran's claim 
for SSA disability benefits.

3.  The RO/AMC should arrange for the 
veteran to be afforded an orthopedic VA 
examination (by someone who has not 
previously examined the veteran or 
provided an opinion in this matter) to 
determine the nature and etiology of any 
current cervical spine, bilateral ankle, 
and left hip disorders.  The examiner 
should review the claims file and note 
that review in the report.  For each 
issue, the examiner should opine whether 
it is at least as likely as not that the 
veteran's current cervical spine, 
bilateral ankle, and left hip disorders 
are caused by the veteran's service, or 
are proximately due to, or were aggravated 
by (and if so, to what degree) his 
service-connected left knee disorder.  The 
physician must explain the rationale for 
any opinions given.

4.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate these claims.  If any of 
the claims remain denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


